Citation Nr: 1433720	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-06 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1979 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran's claim for TDIU was previously denied in a February 2008 rating decision.  The Veteran's February 2009 claim was characterized as one for reopening based on new and material evidence.  The Board notes that a claim for TDIU is generally treated as one for increased compensation, and as such, reopening requirements of new and material evidence are not necessary.  See Hurd v. West, 13 Vet. App. 449 (2000) (claims for TDIU are treated as claims for increased compensation when determining effective dates).  As such, the claim has been characterized as set forth on the title page of this decision.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.  

The Veteran has alleged that he is unable to maintain substantially gainful employment as a result of his service-connected lumbar spine disability.  In his April 2007 application for increased compensation based on unemployability, the Veteran stated that he has not worked since 2004.  He has worked as a factory worker and truck driver. 

The Veteran does not meet the percentage requirements for TDIU on a schedular basis under 38 C.F.R. § 4.16.  He was assigned a 40 percent disability rating for his service-connected degenerative disc disease of the lumbar spine and a 10 percent disability rating for left leg radiculopathy.  His combined disability rating is 50 percent.  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is evidence in the Veteran's claims file that he may be unable to work due to his service-connected lumbar spine disability.  Namely, a December 2008 decision by the Social Security Administration found the Veteran disabled and unable to work due, in part, to his service-connected lumbar spine disability.  However, there is no opinion in the Veteran's record that considers whether his service-connected disabilities alone would be sufficient to preclude gainful employment.  

If the VA examiner determines that the Veteran's service-connected disabilities alone render the Veteran unemployable, the matter of entitlement to a TDIU should be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all VA and private medical care providers who treated the Veteran for degenerative disc disease of the lumbar spine or left leg radiculopathy since January 2012.  After securing the necessary releases, obtain these records.  If no medical records are available, this fact should be noted in the claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the impact of the Veteran's service-connected disabilities on his employability.  The entire claims file, including any available electronic medical records, should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to comment on the effect the Veteran's service-connected disabilities have on his employability.  

Following a review of the relevant evidence and an examination of the Veteran, the examiner must specifically address the following question:

Provide an opinion as to whether the Veteran's service-connected disabilities (degenerative disc disease of the lumbar spine and left leg radiculopathy) either singly or taken together, (and without regard to any non-service-connected disabilities or his age) render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, if an only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

4.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

